NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   September 23, 2019

                                         Before

                         JOEL M. FLAUM, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 18-3185

EDWARD A. WEINHAUS,                               Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 18-CV-02471

NATALIE B. COHEN, et al.,                         Rebecca R. Pallmeyer,
    Defendants-Appellees.                         Chief Judge.

                                       ORDER

       On July 16, 2019, this court affirmed the judgment of the district court and
determined that the appeal was frivolous. Weinhaus v. Cohen, 773 F. App’x 314, 317 (7th
Cir. 2019). Because appellant Edward Weinhaus’s appeal satisfied the standard for
sanctions under Rule 38 of the Federal Rules of Appellate Procedure, we granted the
appellees’ motion for sanctions and ordered the appellees to file with the court a
statement of the attorneys’ fees and other expenses reasonably incurred in defending
the appeal. They did so, and Weinhaus responded. We have reviewed the parties’
submissions, and we conclude that, under a state-court order, Weinhaus has already
paid any fees that might be awarded under Rule 38. In re Weinhaus, No. 12 D 008800 (Ill.
Cir. Ct. Apr. 8, 2019) (ordering appellant to pay $23,500 in appellee’s attorney’s fees
under 750 ILCS 5/508); see also Blixseth v. Yellowstone Mountain Club, LLC, 854 F.3d 626,
No. 18-3185                                                                            Page 2

631 (9th Cir. 2017); Sun-Tek Indus., Inc. v. Kennedy Sky-Lites, Inc., 865 F.2d 1254, 1255
(Fed. Cir. 1989). We therefore award no additional fees under Rule 38.

        Weinhaus represented to this court that he waives his right to appeal the state
court’s April 8, 2019, fee award. We have relied on that representation in deciding not to
award any further fees pursuant to Rule 38. See New Hampshire v. Maine, 532 U.S. 742,
750–51 (2001); Seymour v. Collins, 39 N.E.3d 961, 973 (Ill. 2015). We also direct the clerk
of this court to forward a copy of this order and our July 16 order to the State Bar of
California.